ACCEPTED
                                                                                                            14-14-00824-CV
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                      10/9/2015 10:50:17 AM
                                                                                                      CHRISTOPHER PRINE

                                        HOGAN & HOGAN                                                                CLERK

                                        APPELLATE ADVOCACY AND TRIAL STRATEGY

                                                   PENNZOIL PLACE
                                              711 LOUISIANA • SUITE 500
                                             HOUSTON, TEXAS 77002-2721
                                                                                       FILED IN
                                                                                14th COURT OF APPEALS
JENNIFER BRUCH HOGAN                                                               HOUSTON,         TEXAS
                                                                                       Telephone: (713) 222-8800
Board Certified • Civil Appellate Law                                                  Facsimile: (713) 222-8810
Texas Board of Legal Specialization
                                                                                10/9/2015 10:50:17        AM
                                                                                              www.hoganfirm.com
                                                                                CHRISTOPHER A. PRINE
                                                                                           Clerk


                                             October 9, 2015

Via TexFile
Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

            Re: No. 14-14-00824-CV; State Farm Lloyds v. Candelario Fuentes and
                Maria Fuentes; in the Fourteenth Court of Appeals, Houston, Texas.

Dear Mr. Prine:
       Please note that Jennifer Bruch Hogan will present the oral argument on
behalf of Appellees, Candelario Fuentes and Maria Fuentes. The oral argument is
set for Wednesday, October 21, 2015, at 10:30 a.m.
       All counsel are being notified by electronic service. Thank you for your
assistance.
                                                     Sincerely,

                                                     /s/ Jennifer Bruch Hogan
                                                     Jennifer Bruch Hogan
                                                     Attorney for Appellees
                                                     Candelario Fuentes and Maria Fuentes

JBH/jlc




48184_1
October 9, 2015
Christopher A. Prine, Clerk
Fourteenth Court of Appeals
Page 2


c:

Katherine Armstrong
QUINN EMANUEL
URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
Via TexFile

David V. Jones
Benjamin G. Kemble
Edward J. Batis, Jr.
JONES, ANDREWS & ORTIZ, P.C.
10100 Reunion Place, Suite 600
San Antonio, Texas 78216
Via TexFile

J. Steve Mostyn
Andrew P. Taylor
THE MOSTYN LAW FIRM
3810 W. Alabama
Houston, Texas 77027
Via TexFile

Mitchell A. Toups
Hart Green
WELLER, GREEN, TOUPS & TERRELL, L.L.P.,
P.O. Box 350
Beaumont, Texas 77704
Via TexFile




48184_1